Citation Nr: 1518351	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for colonic inertia, status post total colectomy.

3.  Entitlement to service connection for Parsonage-Turner Syndrome, to include as secondary to total colectomy.

4.  Entitlement to service connection for abdominal scar, to include as secondary to total colectomy.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, to include as secondary to total colectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1997, and subsequently served in the Air Force Reserves and Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The September 2009 rating decision denied entitlement to service connection for a nasal fracture, total colectomy due to colonic inertia (previously diagnosed as IBS), an abdominal scar, and an acquired psychiatric disorder.  In June 2010, the Veteran filed a Notice of Disagreement as to all claims denied by the September 2009 rating decision.  In November 2010, the RO issued a Statement of the Case (SOC), affirming the denial of the issues presented in the September 2009 rating decision, but separately adjudicating the issues of service connection for IBS and a total colectomy.

In May 2012, the RO issued a rating decision granting entitlement to service connection for: (1) a nasal bridge scar, residuals of a nasal fracture, and (2) nasal septal deviation, residuals of a nasal fracture; thus, the issue of a nasal fracture, initially denied by the September 2009 rating decision, is considered granted in full and is not presently before the Board for adjudication.

The Veteran testified before the undersigned at a June 2012 hearing at the RO.  A transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for (1) IBS; (2) colonic inertia, status post total colectomy; (3) Parsonage-Turner Syndrome, to include as secondary to total colectomy; (4) abdominal scar, to include as secondary to total colectomy; and (5) an acquired psychiatric disorder, to include depressive disorder, to include as secondary to total colectomy.  The Board must remand these claims for additional development.  

IBS 

The Veteran asserts her IBS began during active service and persisted after service.  The Board initially notes that the September 2009 rating decision denied the Veteran's claim for IBS based on a finding that the Veteran's IBS preexisted service and was not aggravated during service.  

The presumption of soundness applies only when a disease or injury was not noted upon entry to service.  If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096.  Here, the Veteran's IBS was not noted at entrance to service; therefore the presumption of soundness applies and the burden shifts to the VA to rebut the presumption.  The May 2009 and March 2012 examiners determined the Veteran's IBS preexisted service based on service treatment records and post-service VA treatment records that variously date the Veteran's onset of IBS symptoms to 8 to 9 years of age, or 17 years of age.  The Board notes that these estimations of symptom onset were based on the Veteran's reported history at the time of examination.  The Board finds the Veteran's statements as recorded in her medical treatment records do not rebut the presumption of soundness, as preservice existence of a condition should not be based on history alone, without regard to clinical factors pertinent to the basic character, origin and development of such disease.  38 C.F.R. 
§ 3.304(b)(1).  Therefore, the VA has not met its burden in rebutting the presumption of soundness.

In light of the above finding, the Veteran's claim will be assessed under the criteria for direct service connection.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Neither the August 2009 VA opinion, March 2012 VA examination and opinion, or April 2012 VA addendum opinion provide a determination as to whether the Veteran's IBS is related to service, as all 3 improperly determined the Veteran's IBS preexisted service.  An medical opinion should be obtained to determine whether the Veteran's currently diagnosed IBS (see March 2012 treatment record from Dr. T.W.) is related to service, specifically the numerous instances of documented in-service treatment for acute gastroenteritis, viral gastroenteritis, diarrhea, and suspected IBS.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Colonic Inertia Status Post Total Colectomy

The Veteran contends she is entitled to service connection for colonic inertia, status post total colectomy.

While the Veteran was afforded a VA examination for her claimed disability in March 2013, this examination was insufficient to allow for appellate review.  As such, a new examination is required.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Regarding the Veteran's current diagnosis, the examiner noted that in April 2005, the Veteran underwent a total colectomy secondary to colonic inertia.  

Furthermore, the examiner determined that the Veteran's colonic inertia, later treated by total colectomy, was not caused by or related to the complaints and treatment noted during active service, nor did it have initial manifestations and onset during the period of active service.  The examiner supported his opinion by stating that during active military service, the major symptom reported by the Veteran was diarrhea but colonic inertia, by contrast, pertains to severe constipation, which was not diagnosed in the Veteran until 2005, 9 years after separation from service.  However, the Board notes that in the same report, the examiner indicates that in an August 1993 service treatment report, the Veteran described a "long history of constipation followed by loose stool cycles."  The examiner's rationale does not provide an explanation for this apparent inconsistency.  This should be addressed by way of a an additional medial opinion.

Parsonage-Turner Syndrome, Abdominal Scar & Psychiatric Disorder 

The Veteran is also seeking service connection for Parsonage-Turner Syndrome, an abdominal scar and a psychiatric disorder, all of which she claims are the result of her total colectomy which was due to symptoms which she asserts started in service.  

The Veteran is diagnosed with Parsonage-Turner Syndrome, major depressive disorder and an abdominal scar.  In an April 2009, treatment note, Dr. T.W. stated that the Veteran's April 2005 total colectomy was a result of her colonic inertia, and the total colectomy had resulted in residual complications.  Specifically, Dr. T.W. noted that in the recovery period following the total colectomy, the Veteran developed Parsonage-Turner Syndrome, presumably from a neurpraxia suffered during the operation.  The report also noted that the total colectomy left the Veteran with a scar that she found troubling, and that she met the criteria for depression.

The March 2012 VA examination report stated that the Veteran's colonic inertia, later treated by total colectomy, was not caused by or related to the complaints and treatment noted during active service, nor did it have its initial manifestations and onset during active service.  As discussed in the section regarding the claim for colonic inertia, the May 2012 examiner supported his conclusion by stating that the Veteran's major symptom reported in service was diarrhea, whereas colonic inertia pertains to severe constipation, which was not diagnosed until 2005.  However, as noted above, the examination report contains an unexplained inconsistency; the examiner noted the August 1993 STR report, in which the Veteran complained of a long history of constipation followed by loose stool cycles, but the examiner then based his opinion of a lack of constipation prior to 2005.

If it is determined that the Veteran's colonic inertia and subsequent colectomy is related to service, including the numerous instances of documented treatment for acute gastroenteritis, viral gastroenteritis, diarrhea, and suspected IBS, a VA doctor should address the medical question as to whether any diagnosed psychiatric disorder is related to such colonic inertia with resultant colectomy and/or to any service-related IBS.  All lay and medical evidence should be considered, to include assertions by the Veteran concerning the nature, date of onset, and frequency of her gastrointestinal symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC must obtain any outstanding VA treatment records from the Montana Health Care System dated from April 2004 to the present.  Any response received should be recorded in the Veteran's VA claims file.

2.  The AOJ/AMC must also contact the Veteran to determine whether she has received any additional private treatment for her gastrointestinal or psychiatric disorders, and if so, take steps necessary to obtain these records.  Any response received should be recorded in the Veteran's VA claims file.

3.  The claims file should be referred to a gastroenterologist regarding the Veteran's claims of service connection.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided. 

The gastroenterologist is asked to address the following:

(a)  Is it at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's currently diagnosed IBS (see March 2012 treatment record) is related to service, to include the in-service complaints and treatment for acute gastroenteritis, viral gastroenteritis, diarrhea and suspected IBS, as well as the Veteran's in-service complaints that she had a long history of constipation followed by loose stool cycles (see August 1993 service treatment record)?

(b) If question (a) is answered in the affirmative, state whether it is at least as likely as not (a 50 percent or greater probability) that the service-related IBS caused or aggravated (increased the severity of) colonic inertia, Parsonage-Turner Syndrome, and/or a psychiatric disability, including a major depressive disorder.  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation.

(c)  Is it at least likely as not (a 50 percent or greater probability) that the diagnosed colonic inertia and resultant colectomy is related to service, to include the in-service complaints and treatment for acute gastroenteritis, viral gastroenteritis, diarrhea and suspected IBS, as well as the Veteran's in-service complaints that she had a long history of constipation followed by loose stool cycles (see August 1993 service treatment record)?  If so, all associated scars from the colectomy should be identified.

(d)  If it is determined that the colonic inertia and resultant colectomy is related to service, state whether it is at least as likely as not (a 50 percent or greater probability) that such condition and surgery caused or aggravated (increased the severity of) Parsonage-Turner Syndrome, IBS, and/or a psychiatric disorder, including a major depressive disorder.  If aggravation is found, the examiner should identify that aspect of the disability which is due to such aggravation.

4.  Once the above development is completed, the AMC/AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

